Title: To John Adams from United States House of Representatives, 3 January 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					January 3, 1791
				
				The House of Representatives have passed a bill, entitled “An act to provide for the unlading of ships and vessels in cases of obstruction by ice;” in which they desire the concurrence of the Senate;I am also directed to bring to the Senate the report and confidential communication, from the Secretary of State. respecting the trade of the United States in the Mediterranean.
				
					
				
				
			